Citation Nr: 0608747	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for an acquired psychiatric 
disorder, has been received.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the RO.  

The Board previously denied service connection for a nervous 
disability by March 1981 decision.  Board decisions are 
generally final.  38 U.S.C.A. § 38 U.S.C.A. §§ 511(a), 7103, 
7104 (West 2005); 38 C.F.R. § 20.1100 (2005).  In its present 
adjudication, the RO decided the claim on the merits and 
failed to apply the new and material evidence standard.  
However, a previously decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Further, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  
Thus, the Board will address the matter of new and material 
evidence if and when the case is again before it.

The Board notes that the RO, in its April 2002 rating 
decision, also denied service connection for hypertension and 
a heart condition.  In February 2003, the veteran filed a 
timely notice of disagreement.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2005) (detailing the procedures and 
time limitations for appealing adverse RO rulings to the 
Board).  In the notice of disagreement, he stated, "I want 
to file a notice of disagreement concerning a benefit denied 
to me about one year ago."  He added information as to where 
he received treatment for his psychiatric disorders.  The 
February 2004 statement of the case addressed the issue of 
service connection for an acquired psychiatric disorder only.  

Normally, when a timely notice of disagreement is filed but 
the RO fails to issue a statement of the case, the claim is 
remanded to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In 
this instance, however, it appears that the veteran did not 
intend to initiate appeals regarding the issues of 
entitlement to service connection for hypertension and a 
heart condition.  The Board has reached this conclusion by 
reviewing the July 2004 Informal Conference Report issued by 
a decision review officer (DRO) at the RO.  The sole issue 
discussed at the informal conference was entitlement to 
service connection for stress/depression/dysthymia/anxiety.  
The Board infers from the foregoing that the veteran's 
February 2003 notice of disagreement did not encompass any 
issues other than that on appeal herein.  His notice of 
disagreement did not specifically refer to any condition 
other than the psychiatric one, and he did not refer to 
hypertension or to a heart condition during the July 2004 
informal conference with the DRO.  If indeed the veteran had 
intended to initiate appeals respecting the issues of service 
connection for hypertension and a heart condition, he would 
have, presumably, stated as much during his informal hearing 
with the DRO.  Thus, again, because a timely notice of 
disagreement has not been filed regarding the issues of 
service connection for hypertension and a heart condition, a 
remand to the RO for the issuance of a statement of the case 
is not warranted.  Id.; 38 C.F.R. §§ 20.200, 20.201, 20.302.

In August 2002, the veteran's attorney withdrew his 
representation.  The veteran is now unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his February 2004 substantive appeal, the veteran 
indicated that he desired a hearing before a Veterans Law 
Judge at the RO.  In May 2004, he agreed to a hearing before 
a DRO to be held at the RO.  

In July 2004, an informal conference was held with a DRO at 
the RO.  The Informal Conference Report indicates that the 
veteran had agreed to postpone the formal hearing in favor of 
additional agreed upon development.  

A DRO hearing has not been held, and a review of the record 
fails to reflect that the veteran withdrew his hearing 
request.  Thus, the RO must schedule the veteran for a 
hearing before a DRO to be held at the RO.

In addition, the supplemental statement of the case issued in 
conjunction with this remand must contain the full text of 
the version of 38 C.F.R. § 3.156 that was in effect before 
August 29, 2001, when the criteria pertaining to new and 
material evidence cases were amended.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  The supplemental statement 
of the case must also include the full text of 38 C.F.R. 
§ 3.159 (2005).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must schedule the veteran 
for a hearing before a DRO to be held 
at the RO.

2.  Following completion of the 
requested development, the RO should 
review the application to reopen the 
previously denied claim of entitlement 
to service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
supplemental statement of the case must 
include the version of 38 C.F.R. 
§ 3.156 in effect before August 29, 
2001 and the full text of 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


